Citation Nr: 1031211	
Decision Date: 08/19/10    Archive Date: 08/24/10

DOCKET NO.  07-13 636A	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an initial compensable rating for residuals of 
a left femur fracture.

2.  Entitlement to an initial compensable rating for a scar on 
the left hand.

3.  Entitlement to service connection for a right shoulder 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1997 to September 
2002.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from two rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In May 
2006, the RO granted service connection for residuals of a left 
femur fracture and a residual scar on the left hand.  Both 
disabilities were assigned 0 percent (noncompensable) ratings 
effective February 14, 2006.  In September 2006, the RO denied 
service connection for residuals of a right shoulder injury.

In his May 2007 VA Form 9 Substantive Appeal, the Veteran 
requested a Travel Board hearing.  However, he subsequently 
withdrew that request in correspondence dated February 2008.  
Therefore, the Board will proceed.

The Board notes that the Veteran also perfected an appeal for 
service connection for a low back disability, which was also 
denied in the September 2006 rating decision promulgated by the 
RO.  However, in a May 2008 rating decision, the RO granted 
service connection for degenerative disc disease and assigned a 
20 percent rating effective February 14, 2006.  This represents a 
full grant of the benefit sought on appeal.  Therefore, that 
issue is no longer before the Board, as a "case or controversy" 
involving a pending adverse determination that the Veteran has 
taken exception to does not currently exist with respect to that 
issue.  See Shoen v. Brown, 6 Vet. App. 456, 457 (1994) (quoting 
Waterhouse v. Principi, 3 Vet. App. 473 (1992)).


FINDINGS OF FACT

1.  The Veteran's residuals of a left femur fracture do not 
result in limitation of motion or abnormal movement, and is not 
manifested by a knee or hip disability.

2.  The Veteran's left hand scar is stable and superficial; there 
is no indication of limited motion or pain on examination.

3.  The Veteran does not have a right shoulder disability 
etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for residuals of a left 
femur fracture have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.31, 4.40, 
4.45, 4.69, 4.71a, Diagnostic Code 5255 (2009).

2.  The criteria for a compensable rating for a scar on the left 
hand have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.31, 4.118, Diagnostic Code 
7804 (2009).

3.  A right shoulder disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 C.F.R. 
§ 3.159 (2009).  Such notice must include notice that a 
disability rating and an effective date for the award of benefits 
will be assigned if there is a favorable disposition of the 
claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. 
§§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  The Board notes that 
effective May 30, 2008, VA amended its regulations governing VA's 
duty to provide notice to a claimant regarding the information 
necessary to substantiate a claim.  The new version of 38 C.F.R. 
§ 3.159(b)(1), removes the portion of the regulation which states 
that VA will request that the claimant provide any evidence in 
his possession that pertains to the claim.  See 73 Fed. Reg. 
23353-54 (April 30, 2008).

Prior to the initial adjudication of the Veteran's claims, a 
letter dated in March 2006 was sent to the Veteran in accordance 
with the duty to notify provisions of the VCAA.  38 U.S.C.A. 
§ 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The Veteran was notified of the evidence 
that was needed to substantiate his claim; what information and 
evidence that VA will seek to provide and what information and 
evidence the Veteran was expected to provide, and that VA would 
assist him in obtaining evidence, but that it was his 
responsibility to provide VA with any evidence pertaining to his 
claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II).

With respect to the Veteran's service connection claim, in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of 
Appeals for Veterans Claims (Court) held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is necessary 
to substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  In this case, although the notice provided did not 
address either the rating criteria or effective date provisions 
that are pertinent to the appellant's claim, such error was 
harmless given that service connection is being denied, and hence 
no rating or effective date will be assigned with respect to this 
claimed condition.

With respect to the Veteran's claims for increased ratings, the 
Veteran is challenging the initial evaluation assigned following 
the grant of service connection.  In Dingess, the Court held that 
in cases where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled. Id. at 490-91.  
Thus, because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

Moreover, in the Veteran's December 2006 notice of disagreement 
(NOD), he took issue with the initial disability ratings assigned 
and is presumed to be seeking the maximum benefits available 
under the law for each issue.  Dingess; see also AB v. Brown.  
Therefore, in accordance with 38 U.S.C.A. §§ 5103(a) and 7105(d), 
the RO properly issued a June 2007 statement of the case (SOC) 
which contained, in part, the pertinent criteria for establishing 
a higher rating.  See 38 U.S.C.A. § 7105(d)(1).  Therefore, VA 
complied with the procedural statutory requirements of 38 
U.S.C.A. §§ 5104(b) and 7105(d), as well as the regulatory 
requirements in 38 C.F.R. § 3.103(b).  See also Dingess.  The 
claimant was allowed a meaningful opportunity to participate in 
the adjudication of the claim.  Thus, even though the initial 
VCAA notice did not address a higher rating, subsequent 
documentation addressed this matter; there is no prejudice to the 
claimant. See Overton v. Nicholson, 20 Vet. App. 427 (2006).

The Veteran's service treatment records, VA treatment records, 
and VA authorized examination report have been associated with 
the claims file.  The Board specifically notes that the Veteran 
was afforded VA examinations with respect to his claims for 
increased ratings.  38 C.F.R. § 3.159(c)(4).  When VA undertakes 
to provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).

As set forth in greater detail below, the Board finds that the VA 
examinations obtained in this case are adequate as they contain a 
description of the history of the disabilities at issue; document 
and consider the relevant medical facts and principles; and 
record the relevant findings for rating the Veteran's left femur 
fracture residuals and left hand scar.  The Board notes that 
there is no indication in the examination reports that the claims 
file was reviewed by the examiner.  However, as discussed below, 
the present level of disability is of primary concern, and the 
evidence including history provided therein appears consistent 
with the other evidence of record.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  Accordingly, the Board finds that VA's 
duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issue on appeal has been met.  38 
C.F.R. § 3.159(c) (4).

The Board notes that no medical examination has been conducted 
and no medical opinion has been obtained with respect to the 
Veteran's claims for service connection for a right shoulder 
disability.  However, the Board finds that the evidence, which 
does not reflect competent evidence of current symptoms or a 
relationship to service or a service-connected disability, 
warrants the conclusion that a remand for examinations and/or 
opinions is not necessary to decide the claim.  See 38 C.F.R. 
§ 3.159(c)(4).

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in service 
connection claims, VA must provide a VA medical examination when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease occurred 
in service or establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant qualifies, 
and (3) an indication that the disability or persistent or 
recurrent symptoms of a disability may be associated with the 
veteran's service or with another service-connected disability, 
but (4) insufficient competent medical evidence on file for the 
VA to make a decision on the claim.  As discussed below, the 
evidence does not satisfy the standards of McLendon, as there is 
no indication of recurrent symptoms or a relationship between a 
claimed disability and service.

VA has provided the Veteran with opportunity to submit evidence 
and arguments in support of his claim.  The Veteran and his 
representative have not made the Board aware of any additional 
evidence that needs to be obtained prior to appellate review.  
The record is complete and the case is ready for review.

B.  Law and Analysis

1.  Increased Ratings

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities.  The percentage 
ratings are based on the average impairment of earning capacity 
and individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  
If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 
(2009).  Any reasonable doubt regarding a degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2009).

Where entitlement to compensation has already been established 
and increase in disability rating is at issue, present level of 
disability is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Therefore, although the Board has thoroughly 
reviewed all evidence of record, the more critical evidence 
consists of the evidence generated during the appeal period.

VA must assess the level of disability from the date of initial 
application for service connection and determine whether the 
level of disability warrants the assignment of different 
disability ratings at different times over the life of the claim, 
a practice known as a "staged rating."  See Fenderson v. West, 12 
Vet. App 119 (1999).  The Court has also held that staged ratings 
are appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating with 
impairment of function will be expected in all cases.  38 C.F.R. 
§ 4.21.  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, irrespective of whether the Veteran raised 
them, as well as the entire history of his disability in reaching 
its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Generally, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 
16 Vet. App. 436 (2002) (finding it appropriate to consider 
factors outside the specific rating criteria in determining level 
of occupational and social impairment).

When rating a disability of the musculoskeletal system, 
functional loss due to pain, weakened movement, fatigability, and 
pain on movement are factors to be considered.  See 38 C.F.R. §§ 
4.40, 4.45 (2009); DeLuca v. Brown, 8 Vet. App. 202 (1995).

In determining the degree of limitation of motion, the provisions 
of 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 are for consideration.  
See DeLuca.  However, in that regard, the Board notes that the 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only 
be considered in conjunction with the Diagnostic Codes predicated 
on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The provisions of 38 C.F.R. § 4.40 state that a disability 
affecting the musculoskeletal system is primarily the inability, 
due to damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss may 
be due to the absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures.  It may also be due 
to pain supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  See 38 C.F.R. § 
4.40 (2009).

A rating of 0 percent is assigned when the Rating Schedule does 
not provide a 0 percent evaluation for a diagnostic code and the 
requirements for a compensable evaluation have not been met, as 
is the case here.  38 C.F.R. § 4.31.

a.  Residuals of Left Femur Fracture

The Veteran is currently assigned a noncompensable rating under 
Diagnostic Code 5255 (impairment of femur) for residuals of a 
left femur fracture.

Under Diagnostic Code 5255, malunion of the femur with slight 
knee or hip disability warrants a 10 percent evaluation.  
Malunion of the femur with moderate knee or hip disability 
warrants a 20 percent evaluation.  Malunion of the femur with 
marked knee or hip disability warrants a 30 percent evaluation.  
Fracture of surgical neck of the femur, with false joint or 
fracture of the shaft or anatomical neck of the femur with 
nonunion, without loose motion, weight bearing preserved with aid 
of brace warrants a 60 percent evaluation.  Fracture of the shaft 
or anatomical neck of the femur with nonunion, with loose motion, 
(spiral or oblique fracture) warrants an 80 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5255.

Normal range of motion of the hip is 125 degrees of flexion and 
45 degrees abduction.  See 38 C.F.R. § 4.71a, Plate II.  Normal 
range of motion for the knee is 140 degrees of flexion and 0 
degrees of extension.  Id.  The Board has also considered 
Diagnostic Codes relating to disabilities of the hip and knee.  
However, as discussed below, the evidence does not reflect any 
significant impairment of either the left hip or the left knee.  
Therefore, consideration of those Diagnostic Codes is not 
warranted.

VA treatment records dated July 2005 reflect that the Veteran was 
seen complaints of numbness in his left arm and left leg.  No 
neurological deficits were noted.

The Veteran was afforded a VA QTC examination in May 2007.  The 
examiner noted the Veteran sustained a stress fracture in his 
left femur during service.  The Veteran indicated that his 
condition did not cause him any pain, and that he was not being 
treated for it.  On examination, leg length was measured at 108 
centimeters bilaterally.  There was no sign of abnormal weight 
bearing.  The Veteran's gait and posture were normal.  
Examination of the femurs was within normal limits bilaterally.  
The Veteran did not utilize any assistive devices to ambulate.  
An x-ray of the left femur was within normal limits.

There were no signs of edema, effusion, weakness, tenderness, 
redness, heat, abnormal movement, subluxation, or guarding of the 
bilateral hips.  Hip flexion was 125 degrees, extension was 30 
degrees, adduction was 25 degrees, abduction was 45 degrees, 
external rotation was 60 degrees, and internal rotation was 40 
degrees, bilaterally.  Hip function was not additionally limited 
by pain, fatigue, weakness, lack of endurance, or incoordination 
after repetitive use.  

There were no signs of edema, effusion, weakness, tenderness, 
redness, heat, abnormal movement, subluxation, or guarding of the 
bilateral knees.  There was no indication of recurrent 
subluxation, "locking" pain, joint effusion, or crepitus.  
Range of motion was 140 degrees of flexion and 0 degrees of 
extension, bilaterally.  Knee function was not additionally 
limited by pain, fatigue, weakness, lack of endurance, or 
incoordination after repetitive use.  The anterior and posterior 
cruciate ligaments, and medial and lateral meniscus were within 
normal limits, bilaterally.

The examiner indicated that there were no significant residuals 
of a left femur fracture, and that the Veteran's condition did 
not affect his occupational duties or his activities of daily 
living.

Based on the evidence of record, the Board finds that a 
compensable rating for residuals of a left femur fracture is not 
warranted.  There is no indication that such residuals result in 
a slight knee or hip disability, as contemplated by the 10 
percent rating in Diagnostic Code 5255.  On examination, the 
Veteran had full range of motion of both hips and both knees, 
with no indication of any pain, effusion, instability, or other 
impairment.  Joint function in the hips and knees was normal.

As discussed above, the Board has considered additional rating 
criteria for the hips and knees.  However, as the evidence of 
record indicates no impairment for those joints, consideration of 
other Diagnostic Codes is not warranted.

b.  Left Hand Scar

The Board notes that the schedular criteria pertaining to 
disabilities of the skin were revised effective August 30, 2002.  
However, Diagnostic Code 7805 was unaffected by such revisions.  
Both prior to and as of August 30, 2002, that Code section 
instructed the rater to evaluate scars based on limitation of 
function of the part affected.

The applicable rating criteria for skin disorders, 38 C.F.R. § 
4.118, were again revised effective October 23, 2008.  See 73 
Fed. Reg. 54,710 (Sept. 23, 2008).  However, as noted in the 
Federal Register, the revised criteria apply to all applications 
for benefits received by VA on or after the effective date of 
October 23, 2008.  Id.  Because the Veteran's claim was received 
prior to October 23, 2008, the revised criteria are not for 
application in this case.

The Veteran left hand scar is currently assigned a noncompensable 
rating under Diagnostic Code 7805.

Scars, other than head, face, or neck, that are deep or that 
caused limited motion warrant a 10 percent rating if the area or 
areas exceed 6 square inches (39 sq. cm).  In order for a 20 
percent rating to be warranted, the area or areas must exceed 12 
square inches (77 square centimeters).  A deep scar is one 
associated with underlying soft tissue damage.  38 C.F.R. § 
4.118, Diagnostic Code 7801 (2008).  

Scars, other than head, face, or neck, that are superficial and 
that do not cause limited motion warrant a 10 percent rating for 
area or areas of 144 square inches (929 sq. cm.) or greater.  A 
superficial scar is one not associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2008).  

A 10 percent rating may be assigned for scars which are 
superficial and unstable.  An unstable scar is one where, for any 
reason, there is frequent loss of covering of skin over the scar.  
38 C.F.R. § 4.118, Diagnostic Code 7803 (2008).  

A 10 percent rating is assigned for scars which are superficial 
and painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 
7804 (2008).  

Scars may also be rated based on limitation of function of the 
affected part.  38 C.F.R. § 4.118, DC 7805 (2008).

The Veteran underwent a VA QTC examination in May 2007.  The 
examiner noted that the scar resulted from a knife cut.  The 
Veteran reported no current symptoms and no functional impairment 
as a result of the scar.  On examination, there was a level scar 
at the left hand hypothenar eminence which measured about 4 
centimeters by .25 centimeters.  There was no tenderness, 
disfigurement, ulceration, adherence, instability, tissue loss, 
inflammation, edema, keloid formation, hypopigmentation, 
hyperpigmentation, or abnormal texture.  The examiner indicated 
that there were no residuals of the left hand scar.

Based on the evidence of record, the Board finds that a 
compensable rating for the Veteran's left hand scar is not 
warranted.  There is no indication that the Veteran's scar is 
deep or unstable.  There was no pain on examination.  The scar 
covered an area less than 1 square inch.  The Veteran indicated 
that there was no loss of function as a result of the scar.  A 
comparison between these findings and the criteria listed above 
reflects that the Veteran's symptoms do not correspond to 
symptoms contemplated by the compensable ratings in Diagnostic 
Codes 7801 through 7805.

c.  Extraschedular Consideration

In evaluating the Veteran's claims for higher ratings, the Board 
also has considered whether the Veteran is entitled to a greater 
level of compensation on an extraschedular basis.  Ordinarily, 
the VA Schedule will apply unless there are exceptional or 
unusual factors which would render application of the schedule 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1).  An exceptional case is said to include such factors 
as marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of the 
regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected 
disabilities is inadequate.  A comparison between the level of 
severity and symptomatology of the left femur fracture residuals 
and left hand scar with the established criteria found in the 
rating schedule for those disabilities shows that the rating 
criteria reasonably describes the Veteran's disability level and 
symptomatology, as discussed above.

The Board further observes that, even if the available schedular 
evaluation for the disability is inadequate (which it manifestly 
is not), the Veteran does not exhibit other related factors such 
as those provided by the regulation as "governing norms."  The 
record does not show that the Veteran has required frequent 
hospitalizations for his disabilities.  Indeed, it does not 
appear from the record that he has been hospitalized at all for 
those disabilities.  There is no persuasive evidence in the 
record to indicate that these service-connected disabilities on 
appeal would cause any impairment with employment over and above 
that which is already contemplated in the assigned schedular 
rating.  The May 2007 examination specifically noted that the 
Veteran's usual occupation as a stocker was not affected by 
injury.  The Board therefore has determined that referral of this 
case for extraschedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that "[g]enerally, 
the degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability."  Factors such as requiring 
periodic medical attention are clearly contemplated in the 
Schedule and provided for in the evaluations assigned herein.  
What the evidence does not demonstrate in this case is that the 
manifestations of the Veteran's service-connected disabilities 
have resulted in unusual disability or impairment that has 
rendered the criteria and/or degrees of disability contemplated 
in the Schedule impractical or inadequate.  Accordingly, 
consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in this 
case.

2.  Service Connection

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or injury 
resulting in current disability was incurred in active military 
service or, if pre-existing active service, was aggravated 
therein.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).  Service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (2009).  In addition, certain 
chronic diseases, including arthritis, may be presumed to have 
been incurred or aggravated during service if they become 
disabling to a compensable degree within one year of separation 
from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.307, 3.309 (2009).

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. 
App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 
(1995).

The Veteran underwent an enlistment examination in January 1997.  
No relevant abnormalities were noted.  The Veteran indicated his 
current health was "good."  

In December 1997, the Veteran was seen for right-sided upper 
shoulder pain.  He reportedly injured himself while 
weightlifting.  He was diagnosed with a possible cervical strain 
on the right side.  He was treated with Naprosyn and instructed 
to avoid weightlifting for 3 days.

Records dated June 2002 show the Veteran denied a history of 
shoulder problems during an examination.  During his July 2002 
discharge examination, he again denied a history of a painful or 
"trick" shoulder, and no shoulder abnormalities were noted on 
examination.

VA treatment records show the Veteran was seen for right shoulder 
pain in January 2007.  Strength in the upper extremities was 5/5.  
An x-ray of the right shoulder revealed no abnormalities.  No 
diagnosis was rendered.

Based on the evidence of record, the Board finds that service 
connection is not warranted.  Although the Veteran complained of 
right shoulder pain on one occasion during service, there is no 
indication that this injury resulted in a chronic disability.  
There were no further complaints documented during the remaining 
3 years of the Veteran's service, and the shoulder was found to 
be normal at the time of the Veteran's separation from service.

Furthermore, the evidence does not demonstrate a current right 
shoulder disability.  Although the Veteran was seen for shoulder 
pain in January 2007, there were no objective findings of a 
disability, and no diagnosis was rendered.  The Court has held 
that statements as to subjective symptomatology alone (such as 
pain), without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability for 
which service connection may be granted.  Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999), aff'd in part, vacated and 
remanded in part on other grounds by 259 F.3d 1356 (Fed. Cir. 
2001).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. Brown, 
104 F. 3d 1328 (1997) (holding that the VA's and the Court's 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In the absence of proof of a present disability, there can be no 
valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143- 44 
(1992).  Therefore, service connection is not warranted.




ORDER

A compensable rating for residuals of a left femur fracture is 
denied.

A compensable rating for a scar on the left hand is denied.

Service connection for a right shoulder disability is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


